INGRAHAM, District Judge.
The case is now before the court on plaintiffs’ motion for leave to file a First Amended Complaint, which defendant contends should be denied. Plaintiffs seek to join as additional defendants J. W. Brannon and H. E. Garrett, who are alleged to be residents of Texas and to have been the engineer and conductor, respectively, of defendant railroad company’s freight train involved in the collision made the basis of this action.
This cause was removed from the state court, where it was originally filed, to this court on the ground of diversity of citizenship between plaintiffs, who are surviving relatives of the deceased Her-vine Williams and residents of Texas, and defendant, Missouri Pacific Railroad Company, a Missouri corporation. Plaintiffs’ earlier motion to remand to the state court and demand for jury trial in this court were denied.
Whether or not Brannon and Garrett are necessary parties and whether or not any cause of action against them would be barred by the statute of limitations, it is sufficient grounds for denial of plaintiffs’ motion that the effect of joinder of these additional parties, alleged to be residents of Texas, would be to destroy the original diversity of citizenship between the parties. Rule 19(b) of the Federal Rules of Civil Procedure, 28 U.S.C.A. states, “When persons who are not indispensable, but who ought to be parties if complete relief is to be accorded between those already parties, have not been made parties and are subject to the jurisdiction of the court as to both service of process and venue and can be made parties without depriving the court of jurisdiction of the parties before it, the court shall order them summoned to appear in the action.” (Emphasis supplied) The addition of Brannon and Garrett as defendants could result in depriving this court of jurisdiction of the *15parties before it, if plaintiffs could later contend that the original diversity of citizenship thereby had been destroyed. Thus these additional parties cannot be joined, and plaintiffs’ motion will be denied.
The clerk will notify counsel to draft and submit appropriate order.